        Case 4:18-cv-01885-HSG Document 522 Filed 10/15/18 Page 1 of 1




  In Re Koninklijke Philips Patent Litig.                  4:18-cv-1885-HSG




            Sang (Michael) Lee
           Texas

                                            ASUSTeK COMPUTER INC. & ASUS COMPUTER INT'L
                                                           Xavier Brandwajn




Alston & Bird LLP                                 Xavier Brandwajn, Alston & Bird LLP,
2828 N. Harwood Street, Suite 1800                1950 University Avenue, 5th Floor,
Dallas, TX 75201                                  East Palo Alto, CA 94303

(214) 922-3464                                     (650) 838-2000


michael.lee@alston.com                            xavier.brandwajn@alston.com


                                                                                         24083378 (Texas)




        October
        August 20,15, 2018
                   2018




                                                          Sang (Michael) Lee




       10/15/2018
        Case 4:18-cv-01885-HSG Document 522-1 Filed 10/15/18 Page 1 of 1




                STATE BAR OF TEXAS


Office of the Chief Disciplinary Counsel

July 20, 2018



Re: Sang Lee, State Bar Number 24083378


To Whom It May Concern:

This is to certify that Sang Lee was licensed to practice law in Texas on November 02, 2012, and is
an active member in good standing with the State Bar of Texas. "Good standing" means that the
attorney is current on payment of Bar dues; has met Minimum Continuing Legal Education
requirements; and is not presently under either administrative or disciplinary suspension from the
practice of law.


This certification expires 30 days from the date, unless sooner revoked or rendered invalid by
operation of rule or law.


Sincerely,




Linda A. Acevedo
Chief Disciplinary Counsel
LA/web




   P.O. BOX 12487, CAPITOL STATION, AUSTIN, TEXAS 78711-2487, 512.427.1350; FAX: 512.427.4167
